Citation Nr: 0708133	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
2001, for the assignment of a 70 percent disability rating 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 14, 
2001, for entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1977 and from June 1980 to June 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that assigned a staged rating of 
70 percent for PTSD effective May 14, 2001.  The RO also 
granted entitlement to a TDIU effective May 14, 2001.  

The veteran presented testimony at a personal hearing in July 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks a date earlier than May 14, 2001, for the 
assignment of a 70 percent disability evaluation for PTSD and 
for a TDIU.  

In a March 1999 rating decision the RO granted entitlement to 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from September 30, 1996.  The 
veteran disagreed with the initial evaluation assigned 
following the grant of service connection for PTSD.  In a 
December 2003 rating decision the RO assigned a staged 
rating, with a 70 percent evaluation effective from May 14, 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999) (separate 
or "staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time).  
After the assignment of a 70 percent disability evaluation, 
the veteran withdrew his appeal for an increased evaluation 
for PTSD.  He subsequently expressed disagreement with the 
effective date assigned for the 70 percent evaluation.  

The RO also granted a TDIU in the December 2003 rating 
decision effective from May 14, 2001.  The veteran has 
disagreed with the effective date assigned. 

VA has certain duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  On the 
element of an effective date, the RO did send compliant 
notice in a March 2006 letter; however, there was no 
adjudication of the claim by the RO subsequent to the 
veteran's receipt of the required notice.  Accordingly, the 
claim must be remanded for re-adjudication of this issue.  
Mayfield v. Nicholson, 444 F.3d 1328, (Fed. Cir. 2006)   

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claims for 
effective dates earlier than May 14, 2001, 
for a 70 percent rating for PTSD and for a 
TDIU, with consideration of any additional 
evidence added to the record subsequent to 
the June 2005 statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Then, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

